Title: From John Adams to Nathaniel Bowditch, 4 November 1820
From: Adams, John
To: Bowditch, Nathaniel



Dear Sir
Montezillo November 4th. 1820

I have received your obliging favour of October 30th.—And thank you for the very Curious, Ingenious and Valuable Mathematical papers inclosed with it—
My Election to a Seat in the Convention as it was the Spontaneous effect of the good Will of my Neighbours in my Native Town, has given me much pleasure, and as I have not perceived that it has been disapproved by  the Community at large—It affords me much satisfaction—but I fear it will prove but a Compliment, for I cannot flatter myself that I can do much good—The faint glimmerings of the expireing Lamp gives little light I cannot expect to be able to give a Constant attendance, I can no longer speak in public; and to Compare a little thing with a great, like Solon after his return from his travels; I shall find that I cannot harangue the People I have lost my influence But such is the mass of Wealth, Talents, Authority Virtues and Piety returned; as members of this Assembly I feel a Confidence that no material Alterations will be made in the old Fabrick—
The Contemplation, and Happiness, and Prosperity of our Country; is a Constant source of Consolation and delight to me. And I recollect with daily Veneration the great and good Characters, to whom we are obliged, As Instruments of this felicity, And with whom I acted a subordinate part, sometimes with general approbation—
Your recollection of my Birth day reminds me of my Age; And that I am soon to pass away—And if I should fall in this last service I shall die in the Bed of honour—
And with the Comfortable Consideration that I enjoyed the Esteem, and I hope the Friendship of the greatest Astronomer of this Age—
I am Sir with the highest Esteem, / and Respect, / your obliged Friend / and most humble Servant
John Adams